DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52 and 62 of U.S. Patent No. 10943121 respectivelly. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s recitation is broader as shown below.

Current Application
US 10943121 (APP #16/459867)
Claim 52
A method comprising: 



detecting an object within a field of view of an augmented reality device of a user; based on the object, querying a database to search 





in response to identifying the social network message related to the object: 




presenting an option to transmit a post to a social network, wherein the post comprises an image of the object and text based on the identified social network message; and in response to selection of the option, transmitting the post to the social network

A method for presenting supplemental content in augmented reality, the method comprising: 


detecting a plurality of distinct objects within a field of view of an augmented reality device of a first user; identifying an entry of a database that includes a given image that substantially corresponds to a given one of the plurality of distinct objects based on a search of the database, wherein the database comprises a plurality of entries that associate images with supplemental content; 
in response to identifying the entry, retrieving the supplemental content that is associated with the identified entry; and 



presenting the supplemental content within the field of view of the augmented reality device of the first user.

A system comprising: control circuitry configured to: 4Application No.: Not Yet AssignedDocket No.: 003597-1769-103 First Prliminary Amendment dated February 9, 2021 




detect an object within a field of view of an augmented reality device of a user; 


based on the object, query a database to search for a social network message related to the object; in response to identifying the social network message related to the object: 





present an option to transmit a post to a social network, wherein the post comprises an image of the object and text based on the identified social network message; and in response to selection of the option, transmit the post to the social network.

A system for presenting supplemental content in augmented 
detect a plurality of distinct objects within a field of view of an augmented reality device of a first user; 

identify an entry of a database that includes a given image that substantially corresponds to a given one of the plurality of distinct objects based on a search of the database, wherein the database comprises a plurality of entries that associate images with supplemental content; 

in response to identifying the entry, retrieve the supplemental content that is associated with the identified entry; and present the supplemental content within the field of view of the augmented reality device of the first user.


Allowable Subject Matter
Claims 52-71 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 52, no prior art discloses a method comprising: detecting an object within a field of view of an augmented reality device of a user; based on the object, querying a database to search for a social network message related to the object; in response to identifying the social 
Claim 62, no prior art discloses a system comprising: control circuitry configured to: detect an object within a field of view of an augmented reality device of a user; based on the object, query a database to search for a social network message related to the object; in response to identifying the social network message related to the object: present an option to transmit a post to a social network, wherein the post comprises an image of the object and text based on the identified social network message; and in response to selection of the option, transmit the post to the social network.
Claims 63-71, they depend on allowable claim 62.

Relevant arts:US 20080303814 A1 A three-dimensional data processing system performs a collating operation precisely and can reduce the quantity of data necessary for presenting candidate data. A storage device stores the three dimensional data of each reference body in a set of the primary compressed data, which has been prepared by compressing three-dimensional data in an .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/1/2022